department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty_failure_to_file the returns timely may file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses irs customer service number for people with hearing impairments is the sincerely director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c government entities division date date uniform issue list contact person identification_number contact number fax number employer_identification_number legend you r applicant date date state state city ity e e dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below i facts you were organized on date as a nonprofit corporation under the laws of state you are organized for three purposes to bring the ethiopian community together for mutual help to operate according to the ethiopian idir tradition and to build strong relations that will foster mutual assistance among the members of the associations you filed form_1024 application_for recognition of exemption under sec_501 on date seeking recognition as an sec_501 benevolent life_insurance association or like organization you are a burial association practicing the ethiopian idir tradition an idir is a popular social organization in ethiopian sic across all cities and towns the core mission of the typical ethiopian idir is for a given group of people to come together to help each other in the event of death services rendered include notifying members about the loss so they would pay their respects by visiting the grieving person and family preparing meals for the family and their guests taking care of burial arrangements and making financial contributions idir is counted on to fill in to ease the burden on the grieving member of the association and his her family during such difficult times burial-associated expenses are easily covered by the lidir in accordance with this tradition you provide monetary assistance and emotional support to your members you are not a funeral home and you do not manufacture funeral supplies or provide funeral home services a member is an individual who satisfies the requirements set forth by your bylaws your membership is limited to any ethiopian or ethiopian american who is years or older resides in the greater city area including city and agrees to abide by your bylaws specifically you accept applications from eight contiguous counties five in state and three in state hereinafter specified geographic area you are currently accepting membership from city and its surrounding suburbs you reject membership applications from any individual not residing within the specified geographic area however any member who originally resided within the specified geographic area may retain his membership if he moves away you or the member may cancel his membership upon resignation or termination the member may elect to receive his pro-rata share of your assets as of the date of termination you do not advertise your services each of your policies covers multiple individuals the member the member’s spouse the member's children under the age of or children between the ages of and who are students and dependents of the member and both the member's and the spouse’s parents collectively covered individual upon the death of a member or a covered individual the member or the member's family receives a fixed monetary distribution in cash to help defray funeral costs each member receives the same amount the distribution amount is set and voted upon by the general assembly of members additionally non-bereaved members have the duty as sic to attend funerals at the designated time or if the funeral is going to be held in ethiopia to accompany the bereaved to the airport according to the directions of the board_of directors members are excused from this requirement if they were unaware of the death you currently have members three of which live in suburbs of city and cover a total of individuals you also conduct a biannual picnic for your members and moderate an e-mail group that lets members share news of sickness births and deaths you state that s uch occasions provide opportunities for families to know each other and to establish connections none of your funds are used for these events members make voluntary contributions to cover any expenses your funds are held for the use and benefit of your members currently your sole source_of_income is membership fees and dues members pay a dollar_figurex registration fee upon joining and then make monthly contributions of dollar_figurex you may receive gifts from donors or other income but you have not received any such income to date any funds collected in excess of expenses are held to meet future losses specifically you are authorized to hold excess funds sufficient to cover three deaths the board is authorized to make periodic returns of premiums to members your day-to-day operations are performed by a six-person board_of directors composed of a chairman a vice-chairman a secretary a controller a treasurer and an auditor collectively directors directors are elected by and serve at the pleasure of the general assembly of members for two-year terms board meetings are valid only if attended by more than haif of its members ll law sec_501 provides for the exemption of benevolent life_insurance_companies of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses sec_1_501_c_12_-1 provides that an organization described in sec_501 must receive at least percent of its income from amounts collected from members for the sole purposes of meeting losses_and_expenses if an organization issues policies for stipulated cash premiums or if maintains investments from which more than percent of its income is derived it is not entitled to exemption on the other hand an organization may be entitled to exemption although it makes advance assessments for the sole purpose of meeting future losses_and_expenses provided that the balance of such assessments remaining on hand at the end of the year is retained to meet losses_and_expenses or is returned to members it requires advance deposits to cover the cost of the insurance and sec_1_501_c_12_-1 provides that the phrase of a purely local character applies to benevolent_life_insurance_associations and not to other organizations specified in sec_501 it also applies to any organization seeking exemption on the ground that it is an organization similar to a benevolent life_insurance association an organization of a purely local character is one whose business activities are confined to a particular community place or district irrespective however of political subdivisions if the activities of an organization are limited only by the borders of a state it cannot be considered to be purely local in character revrul_64_193 1964_2_cb_151 held that a benevolent life_insurance_company empowered by a state permit to operate in any county within miles of its home_office but also issued policies to residents outside that area did not qualify under r c sec_501 in determining whether a benevolent life_insurance_company is of a purely local character the important criterion is that the business be transacted and be authorized to be transacted in a single community place or district and not several different localities an area which includes two or more large trade centers cannot be called purely local in character the instant organization was authorized to transact business in one of the most populous areas of the state and the authorized counties included three distantly separated large metropolitan trade center areas and rural areas revrul_65_201 1965_1_cb_170 held that like organizations as used in the statute is limited by the types of organizations specified in the statute revrul_72_36 1972_1_cb_121 describes certain requirements that cooperative companies must meet for exemption under sec_501 the interests of members in the savings of an organization should be determined in proportion to their business with the organization the interests of members in the savings of the organization may be determined in proportion to either the value or the quantity of the services purchased from the organization provided such basis is realistic in terms of actual cost of the services to the organization the organization may retain funds in excess of those needed to meet current losses_and_expenses for such purposes as retiring indebtedness incurred in acquiring assets expanding the services of the organization or maintaining reserves for necessary purposes but such funds may not be accumulated beyond the reasonable needs of the organization’s business whether there is an improper accumulation of funds depends upon the particular circumstances of each case to maintain its mutual or cooperative character an organization must keep such records as are necessary to determine at any time each member’s rights and interest in the assets of the organization lf under the bylaws a member's rights and interests have been forfeited the organization has not operated on a mutual or cooperative basis and is therefore not exempt upon dissolution gains from the sale of an appreciated asset should be distributed to all persons who were members during the period which the asset was owned by the organization in proportion to the amount of business done by such members during that period insofar as practicable 178_f2d_954 8th cir determined that organizations providing burial and funeral benefits are engaged in activities similar to benevolent life_insurance and therefore are like organizations within the meaning of ilr c sec_501 327_fsupp_1209 w d va held that that a benevolent life_insurance association that solicited business via television advertisement in four states and never rejected business from outside the authorized area was not of a purely local character hardware underwriters v united_states ct_cl held that a benevolent life_insurance association that operated in states was not of a purely local character within the meaning of sec_501 the court determined that such an organization must confine its operations to a single identifiable location ul rationale an organization seeking exemption under sec_501 must satisfy three requirements first it must be organized and operated as a cooperative the organizational and operational tests second it must conduct activities described in r c sec_501 the activities test’ finally it must derive at least percent of its income from members for the sole purpose of meeting losses_and_expenses the income source test the materials you submitted state that you are seeking recognition as an sec_501 benevolent life_insurance association or like organization based upon a review of your application you are not described in r c sec_501 as explained below organizational and operational_test you are neither organized nor operated as an r c sec_501 organization in order to be organized as an sec_501 organization your articles must include the five statements required by revrul_72_36 1972_1_cb_121 your articles state that you are organized for three purposes to bring the ethiopian community together for mutual help to operate according to the ethiopian idir tradition and to build strong relations that will foster mutual assistance among the members of the associations none of these purposes are recognized as an ilr c sec_501 purpose furthermore your articles do not contain the five statements required by revrul_72_36 thus you are not organized as an sec_501 organization even if you were organized as an sec_501 organization you are not operated as such among other things revrul_72_36 requires an ilr c sec_501 organization to determine the rights and interests of the members in the savings of an organization in proportion to their business with the organization and to maintain such records as are necessary to determine at any time each member's rights and interest in the assets of the organization you define member as an individual who became a member of the association satisfying the criteria of membership in these bylaws membership is available to a limited portion of the population in city and city in the event of a death a member's policy may cover multiple individuals however members pay a fixed monthly membership fee regardless of the number individuals covered thus if a member receives a pro-rata distribution of the organization’s savings that distribution is not made proportion to the amount of business done with you furthermore you failed to show that you keep adequate_records as required by the ruling activities test you are a like organization within the meaning of r c sec_501 this section provides for the exemption of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations as long as certain conditions are met the term like organizations’ is limited by the types of organization specified in sec_501 and is therefore applicable only to those cooperative or mutual organizations engaged in activities similar to in this case a benevolent life_insurance association revrul_65_201 1965_1_cb_170 organizations providing burial and funeral benefits are engaged in activities similar to benevolent life_insurance and therefore are like organizations within the meaning of sec_501 178_f2d_954 8th cir you provide burial and funeral benefits to your members upon the death of the member or a covered individual therefore you are a like organization within the meaning of sec_501 however you are not of a purely local character the phrase of a purely local character applies both to benevolent_life_insurance_associations and any organization seeking exemption on the ground that it is an organization similar to a benevolent life_insurance association sec_1_501_c_12_-1 an organization is of a purely local character’ if its business activities are confined to a particular community place or district irrespective however of political_subdivision sec_1_501_c_12_-1 in revrul_64_193 1964_2_cb_151 the service noted that the word purely intensified and limited local indicating the intention of congress to limit exemption as an ilr c sec_501 benevolent life_insurance association and like organizations that are entirely and unqualifiedly ‘local’ in their operations therefore the conduct of any activity outside of a local area prevents the association from being purely local in character the service then specifically stated that any association operating in two or more large trade centers was not of a purely local character revrul_64_193 see eg 327_fsupp_1209 w d va hardware underwriters v united_states ct_cl you are not of a purely local character’ because you transact business in two large metropolitan trade centers in state and state ie city and city furthermore your members are spread over eight contiguous counties in state and state income source test although you receive percent of your income from your members you fail the percent income source test the regulations provide that i f an organization issues policies for stipulated cash premiums it is not entitled to exemption sec_1_501_c_12_-1 you pay a fixed amount upon the death of a member or a covered individual this amount is set and voted upon by the general assembly thus you pay a stipulated cash premium in violation of r c sec_501 conclusion based the foregoing you do not qualify as an sec_501 benevolent insurance association or like organization you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors or a trustee rather than an attorney or accountant you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t3 constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations
